Name: Council Regulation (EEC) No 1368/80 of 5 June 1980 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6 . 80 Official Journal of the European Communities No L 140/25 COUNCIL REGULATION (EEC) No 1368/80 of 5 June 1980 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1980/81 marketing year basic price or buying-in price must be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Whereas, moreover, a basic price and a buying-in price have already been fixed by Regulation (EEC) No 1033/80 (6), as regards cauliflowers for May 1980 ; Whereas, when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available, and that they reach consumers at reasonable prices ; Whereas, the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics, such as variety or type , quality, class , size and packaging ; whereas the buying-in prices must be fixed by refer ­ ence to the basic price in accordance with Article 16 (3 ) of Regulation (EEC) No 1035/72 ; Whereas the amount of the financial compensation for oranges, mandarins, Clementines and lemons must be fixed in accordance with the criteria laid down in Article 7 (2) of Regulation (EEC) No 2511 /69 ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1 390/80 ( 7), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 367/80 (2), and in particular Article 16 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regu ­ lation (EEC) No 1367/80 , and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (4 ), Having regard to the opinion of the Economic and Social Committee (5 ), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the marketing years of the products in ques ­ tion , stretch , in accordance with Article 1 ( 3) of the above Regulation :  as regards cauliflowers, from 1 May to 30 April ,  as regards tomatoes, from 1 January to 31 December,  as regards peaches, from 1 May to 31 October,  as regards lemons, from 1 June to 31 May,  as regards pears, from 1 June to 31 May,  as regards table grapes, from 1 May to 30 April ,  as regards apples, from 1 July to 30 June ,  as regards mandarins, from 1 October to 1 5 May,  as regards oranges, from 1 October to 15 July ; Whereas, however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year, the basic prices and the buying-in prices for fruit and vegetables, the periods during which they shall apply, and the standard qualities to which they relate shall be as set out in Annex I. (') OJ No L 1 18 , 20 . 5 . 1972, p. 1 . (2 ) See page 22 of this Official Journal . ( 3 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . ( «) OJ No C 97, 21 . 4 . 1980 , p. 33 . ( 5 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). ( 6) OJ No L 110, 29 . 4 . 1980 , p. 4 . ( 7 ) OJ No L 136, 1 . 6 . 1980, p. 1 . No L 140/26 5 . 6 . 80Official Journal of the European Communities Article 2 For the 1980/81 marketing year, the financial compen ­ sation for oranges, mandarins, Clementines and lemons shall be as set out in Annex II . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA 5. 6 . 80 Official Journal of the European Communities No L 140/27 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 June 1980 to 30 April 1981 Basic price ECU/100 kg net Buying-in price ECU/100 kg net June 18-95 8-22 July 16.16 6.95 August 16-16 6-95 September 17-93 7-59 October 18.82 7-96 November 14.89 6.44 December 14.89 6-44 January 14.89 6-44 February 13.49 5-81 March 14-50 6.19 April 14.75 6.44 These prices relate to the following packed products :  cauliflowers 'with leaves' of Quality Class I , for the months of November, December, January, February , March and April ,  ' trimmed' cauliflowers of Quality Class I , for the months of June, July, August, September and October. TOMATOES For the period 1 June to 30 November 1980 Basic price ECU/100 kg net Buying-in price ECU/100 kg net June : first 10 days second 10 days third 10 days 24.79 22.25 19.71 17-30 18.57 22-88 24.66 10.31 9.55 8.1 6 7-27 7-77 9.43 10-82 July August September October November These prices relate to packed ' round ' and 'ribbed tomatoes of Quality Class I , size 57/67 mm . PEACHES (excluding nectarins) For the period 1 June to 30 September 1980 Basic price ECU/100 kg net Buying-in price ECU/100 kg net June July to September 36.71 34-42 22-37 21.24 . These prices relate to the following packed products :  peaches of the Fior de Maggio (May Flower), variety, Quality Class I , size 51 / 61 mm, for the month of June,  peaches of the Amsden, Charles Ingouf, and Sant'Anna varieties , Quality Class I , size 61 /67 mm , for the month of July, No L 140/28 Official Journal of the European Communities 5. 6 . 80  peaches of the Red Haven and Fair Haven varieties, Quality Class I, size 61 /67 mm, for the month of August,  peaches of the J. H. Hale variety, Quality Class I , size 61 /67 mm, for the month of September. LEMONS For the period 1 June 1980 to 31 May 1981 Basic price Buying-in price ECU/100 kg net ECU/100 kg net June 35.63 21-47 July 36.64 22.10 August 36-51 21.97 September 31.82 20-57 October 29.65 20-32 November 28.64 17-27 December 28.01 17-02 January 29.02 17-53 February 27-76 16-90 March 2915 17-53 April 30-80 18-54 May 31-68 19-05 These prices relate to packed lemons of Quality Class I , size 53/62 mm. j PEARS (other than perry pears) For the period 1 July 1980 to 30 April 1981 Basic price Buying-in price ECU/100 kg net ECU/100 kg net July 22.48 11.50 August 20.58 11.11 September 19.43 10.49 October 20.45 10-49 November 20-84 10.74 December 21 21 11.11 January to April 21.46 11.37 These prices relate to the following packed products : (a) pears of the Dr Jules Cuyot variety, Quality Class I, size 60 mm or more, for the month of July ; (b) pears of the Dr Jules Cuyot, Clapp's favourite, and Bon chrÃ ©tien Williams varieties, Quality Class I , size 60 mm or more, for the month of August ; (c) pears of the Bon chrÃ ©tien Williams and Conference varieties, Quality Class I, size 60 mm or more , for the months of September and October ; (d)  pears of the Conference and Alexandrine Douillard varieties, Quality Class I , size 60 mm or more, for the month of November,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the month of November ; (e)  pears of the Conference variety, Quality Class I , size 60 mm or more, for the months December to April ,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months December to April 5. 6 . 80 Official Journal of the European Communities No L 140/29 TABLE GRAPES For the period 1 August to 31 October 1980 Basic price ECU/100 kg net Buying-in price ECU/100 kg net August September and October 27.54 23.74 17.88 14.45 These prices relate to packed table grapes of the Regina dei Vigneti and Regina (Mennavacca bianca) varieties, Quality Class I. APPLES (other than cider apples) For the period 1 August 1980 to 31 May 1981 Basic price ECU/100 kg net Buying-in pricse ECU/100 kg net August September October November December January to May 20-42 20.42 20.42 21-13 23-52 25-92 10.40 10.40 10.52 10.95 12.06 13.16 These prices relate to the following packed products : (a) apples of the James Grieve variety, Quality Class I , size 70 mm or more, for the month of August ; (b )  apples of the James Grieve and Golden Delicious varieties, Quality Class I , size 70 mm or more, for the month of September,  apples of the Reine des reinettes variety, Quality Class I , size 65 mm or more, for the month of September ; (c) apples of the Golden Delicious variety, Quality Class I , size 70 mm or more , for the months October to May. MANDARINS For the period 16 November 1980 to 28 February 1981 Basic price ECU/100 kg net Buying-in price ECU/100 kg net 16 to 30 November December January February 35.96 35-58 35.08 33.42 23.71 23-20 22.44 21.93 These prices relate to packed mandarins of Quality Class I , size 54/64 mm . No L 140/30 Official Journal of the European Communities 5. 6 . 80 SWEET ORANGES For the period 1 December 1980 to 31 May 1981 Basic price ECU/100 kg net Buying-in price ECU/100 kg net December January February March April and May 32.14 28.59 29.22 31.12 31.75 20.93 19.16 19-67 19-92 20.17 These prices relate to the following packed products :  oranges of the Moro variety, Quality Class I , size 67/80 mm, for the month of December,  oranges of the Sanguinello variety, Quality Class I , size 67/80 mm, for the months January to May. NB : The prices quoted in this Annex do not include the cost of the packaging in which the product is presented . ANNEX II Amount of financial compensation For the 1980/81 marketing year :  1 1 -56 ECU per 100 kg net for oranges of the Moro, Tarocco, Ovale calabrese , Belladonna, Navel and Valencia late varieties ,  9.92 ECU per 100 kg net for oranges of the Sanguinello variety ,  6.53 ECU per 100 kg net for oranges of the Sanguigno and Biondo comune varieties ,  9.92 ECU per 100 kg net for mandarins ,  5.79 ECU per 100 kg net for Clementines ,  7-08 ECU per 100 kg net for lemons . NB : Financial compensation is only granted in respect of products belonging to Quality Classes ' Extra ' and T.